 1 Elliot Gale (State Bar No. 263326)
   egale@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Ron Henry
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     RON HENRY,                                          Case No.: 2:18-cv-01766-JAM-KJN
11
                    Plaintiff,
12                                                                 ORDER
13          vs.

14 PNC MORTGAGE, et. al.
            Defendants.
15

16
                                                  ORDER
17
            Pursuant to the stipulation of the Parties, PNC Mortgage is dismissed with prejudice and
18
     each party shall bear its own attorneys’ fees and costs.
19

20
            IT IS SO ORDERED.
21

22
     DATED: October 25, 2019                       /s/ John A. Mendez_______________
23
                                                   Hon. JOHN A. MENDEZ
24                                                 UNITED STATES DISTRICT COURT JUDGE

25

26

27

28

                                                        1
                                              [PROPOSED] ORDER
